Citation Nr: 1512287	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  14-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension, to include based upon the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to December 1945.  He died in April 2009.  The appellant is his surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record before the Board consists of the paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 


REMAND

While the Board regrets the delay, the appellant's claim must be remanded for the reasons noted below.

In the rating decision on appeal, the RO determined that the appellant did not require the regular aid and attendance of another person and that she did not meet the criteria for special monthly pension at the housebound rate.  In response to the appellant's request that she be afforded a VA examination to determine if she meets the criteria for special monthly pension at the aid and attendance rate or the housebound rate, the RO issued a supplemental statement of the case indicating that a VA examination was not warranted since the appellant also fails to meet the income requirements for entitlement to special monthly pension.

In January 2015, after the RO's most recent consideration of her claim, the appellant submitted a Medical Expense Report in support of her claim.  The appellant has not waived her right to have this evidence reviewed by the agency of original jurisdiction.  Therefore, this issue must be remanded for such consideration.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any indicated development and then determine if the appellant meets the income criteria for receiving special monthly pension.  If it determines that she does, it should afford her an appropriate VA examination.

2.  Then, the RO or the AMC should readjudicate the issue on appeal based on all evidence received since the issuance of a supplemental statement of the case in December 2014.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant a supplemental statement of the case and afford her the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

